DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Response to Arguments
Applicant’s arguments been considered but are moot based on new grounds of rejection discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-10, 12-13, 16, 18-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2017/0347120, already of record, referred to herein as “Chou”) in view of Chen et al. (US 2017/0094277, referred to herein as “Chen”).

Regarding claim 1, Chou discloses: A method of point cloud coding (PCC) implemented by a video decoder (Chou: Fig. 16, disclosing a method of point cloud coding; Fig. 20a, disclosing a decoder), comprising:
receiving an encoded bitstream... (Chou: paragraphs [0077] and [0078], disclosing receiving an encoded bitstream for parsing of elements for decoding); and
decoding the encoded bitstream (Chou: paragraphs [0079] and [0080], disclosing decoding of the encoded point cloud data).
Chou does not explicitly disclose: a parameter set specifying a profile, a level, and a tier of the encoded bitstream.
However, Chen discloses: a parameter set specifying a profile, a level, and a tier of the encoded bitstream (Chen: paragraph [0032], disclosing use of a parameter set in video coding; paragraphs [0043] through [0045], disclosing a parameter set specifying a profile, a level, and a tier in the coded bitstream).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the syntax signaling of Chen in the method of Chou.
One would have been motivated to modify Chou in this manner in order to better signal data associated with coded video (Chen: paragraphs [0006] through [0018]).

Regarding claim 3, Chou and Chen disclose: The method of claim 1, wherein the parameter set is configured to carry occupancy information (Chou: paragraph [0053], disclosing signaling of geometry data for points and attributes of occupied points).

Regarding claim 4, Chou and Chen disclose: The method of claim 1, wherein the parameter set specifies the profile and the level for decoding auxiliary information for an occupancy map (Chen: paragraphs [0043] through [0045], disclosing a parameter set specifying a profile and a level in the coded bitstream; Chou: paragraph [0053], disclosing signaling of occupancy data).
The motivation for combining Chou and Mammou has been discussed in connection with claim 1, above.

Regarding claim 7, Chou and Chen disclose: The method of claim 1, wherein the profile is a specified subset of syntax or a specified subset of coding tools (Chen: paragraph [0044], disclosing that the profile is a subset of the entire bitstream syntax).
The motivation for combining Chou and Chen has been discussed in connection with claim 1, above.

Regarding claim 8, Chou and Chen disclose: The method of claim 1, wherein the level is a defined set of constraints on values that may be taken by syntax elements and variables (Chen: paragraph [0045], disclosing that a level is a specified set of constraints imposed on values of the syntax elements in the bitstream).
The motivation for combining Chou and Chen has been discussed in connection with claim 1, above.

Regarding claim 9, Chou and Mammou disclose: The method of claim 1, wherein a combination of the profile and the level for the encoded bitstream represents a particular decoding capability required for decoding of the encoded bitstream (Chen: paragraphs [0044] and [0045], disclosing signaling of profile and level for video decoding; Chou: paragraphs [0075] and [0076], disclosing signaling of necessary attributes and occupancy data).
The motivation for combining Chou and Mammou has been discussed in connection with claim 1, above.

Regarding claim 10, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 21, Chou and Chen disclose: The method of claim 1, wherein the parameter set is configured to carry geometry information (Chou: paragraph [0053], disclosing use of geometry data for signaling point cloud data; Chen: paragraphs [0032] through [0036], disclosing use of parameter sets to signal information associated with the coded video).
The motivation for combining Chou and Chen has been discussed in connection with claim 1, above.

Regarding claim 22, Chou and Chen disclose: The method of claim 1, wherein the parameter set is configured to carry attribute information (Chou: paragraph [0053], disclosing use of attribute data for signaling point cloud data; Chen: paragraphs [0032] through [0036], disclosing use of parameter sets to signal information associated with the coded video).
The motivation for combining Chou and Chen has been discussed in connection with claim 1, above.

Regarding claim 23, the claim recites analogous limitations to claim 21, above, and is therefore rejected on the same premise.

Regarding claim 24, the claim recites analogous limitations to claim 22, above, and is therefore rejected on the same premise.

Regarding claim 25, the claim recites analogous limitations to claim 21, above, and is therefore rejected on the same premise.

Regarding claim 26, the claim recites analogous limitations to claim 22, above, and is therefore rejected on the same premise.

Claims 2, 5-6, 11, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chen as applied to claim 1 above, and further in view of Mammou et al. (US 2019/0313110, already of record, referred to herein as “Mammou”).

Regarding claim 2, Chou and Chen disclose: The method of claim 1, as discussed above.
Chou and Chen do not explicitly disclose: wherein the parameter set comprises a group of frames header, and wherein the group of frames header is a group of frames network abstraction layer (NAL) unit.
However, Mammou discloses: wherein the parameter set comprises a group of frames header, and wherein the group of frames header is a group of frames network abstraction layer (NAL) unit (Mammou: paragraph [0394], disclosing a group of frames header associated with a NAL unit).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the syntax signaling of Mammou in the method of Chou and Chen.
One would have been motivated to modify Chou and Chen in this manner in order to more efficiently signal information associated with point cloud data using conventional codecs and processing algorithms (Mammou: paragraphs [0003] and [0378]).

Regarding claim 5, Chou, Chen, and Mammou disclose: The method of claim 1, wherein the parameter set specifies a point cloud reconstruction process that utilizes decoding results of geometry, texture, auxiliary information, and occupancy map (Mammou: paragraphs [0427] through [0427] and [0434] through [0436], disclosing use of a parameter set to signal level and profile information associated with point cloud encoding; paragraph [0391], disclosing signaling of geometry, texture, auxiliary information, and occupancy map).
The motivation for combining Chou, Chen, and Mammou has been discussed in connection with claim 2, above.

Regarding claim 6, Chou, Chen and Mammou disclose: The method of claim 1, wherein the profile or the level indicates capabilities for decoding of auxiliary information and occupancy map components or indicates the capabilities for point cloud reconstruction (Mammou: paragraph [0391], disclosing signaling of auxiliary information and occupancy map components).
The motivation for combining Chou, Chen, and Mammou has been discussed in connection with claim 2, above.

Regarding claim 11, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484